DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/5/2014 and 10/15/2014 are considered by the examiner.
Claim Objections
3.	Claims 2 and 3 are objected to because of the following informalities:  Claim 2, discloses “plurality of magnetic field sensor”.  Examiner suggest “sensors”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Sato (US 7573262), hereinafter ‘Sato’.
Regarding Claim 1, Sato teaches a sensor device comprising: a laterally arranged double coil (Fig. 6) with a first coil (Fig. 6, 21-1) and a second coil (Fig. 6, 21-2), wherein first windings of the first coil and second windings of the second coil are arranged in a spiral shape (Fig. 6 as shown for 21-1, 21-2) and wherein the first windings lead from a first center point to a common region and the second windings lead from a second center point to the common region (Fig. 6, lead from center area between coils 21-1 and 21-2 to common point connection at P1 and P2 respectively); and a plurality of magnetic field sensors (Fig. 6, GMR elements 11 and 12; Col. 2, Lines 58-59 TMR or GMR) disposed on the laterally arranged double coil (Fig. 6, sensors 11 and 12 arranged on 21-1 and 21-2) wherein the plurality of magnetic field sensors are an interconnection of a plurality of individual sensors (Col. 10, Lines 61-66 GMR elements 11 and 12 form one element group Gr1 in which a plurality of elements detect the magnetic field; Fig. 7, elements 11 and 12 are further interconnected in circuit; Col. 11, Lines 53-66) and wherein the plurality of individual sensors are at least four TMR elements in a Wheatstone Bridge or four Hall elements connected in parallel (Col. 2, Lines 58-59 TMR or GMR elements; Abstract bridge interconnected; Col. 5, Lines 9-13 full bridge; Col. 9, Lines 49-52; Fig. 17).

Regarding Claim 2, Sato further teaches wherein the plurality of magnetic field sensors are applied to a chip (Fig. 5, 11 and 12 applied to chip 10).

Regarding Claim 3, Sato further teaches wherein the plurality of magnetic field sensors are disposed on the double coil (Fig. 6, sensors 11 and 12 disposed on double coil of 21-1 and 21-2).

Regarding Claim 5, Sato further teaches wherein at least one of the plurality of magnetic field sensors is located in the common region (Fig. 6, both sensors located at common point at P1/P2).

Regarding Claim 6, Sato further teaches wherein the plurality of magnetic field sensors are at least one of a Hall sensor, a flux gate or an MR sensor (Fig. 6, sensors 11 and 12 as GMR elements).

Regarding Claim 9, Sato further teaches wherein the plurality of individual sensors are at least four TMR elements in a Wheatstone Bridge or four Hall elements connected in parallel (Col. 2, Lines 58-59 TMR or GMR elements; Abstract bridge interconnected; Col. 5, Lines 9-13 full bridge; Col. 9, Lines 49-52; Fig. 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 7573262), hereinafter ‘Sato’ as applied to claim 1 above, and further in view of Suzuki et al. (US 6707298), hereinafter ‘Suzuki’.

Regarding Claim 4, Sato fails to explicitly disclose wherein the first windings of the first coil are executed in a same winding direction as the second windings of the second coil.  
Suzuki teaches wherein the first windings of the first coil are executed in a same winding direction as the second windings of the second coil (Fig. 12, winding of 41-1 wound in counter clockwise direction, winding 41-2 wound in counter clockwise direction) for the benefit of returning (initializing) the direction of magnetization of the free layer to a designed direction, thus providing a magnetic sensor that is highly reliable (Col. 19, Lines 56-65). 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide the first windings of the first coil executed in a same winding direction as the second windings of the second coil for the benefit of returning (initializing) the direction of magnetization of the free layer to a designed direction, thus providing a magnetic sensor that is highly reliable as taught by Suzuki in Col. 19, Lines 56-65.

Regarding Claim 8, Sato fails to explicitly disclose wherein the first windings of the first coil are executed in the direction contrary to the second windings of the second coil.
Suzuki further teaches wherein the first windings of the first coil are executed in the direction contrary to the second windings of the second coil (Col. 11 Lines 49-57 coil 21-2 turn in clockwise direction, coil 21-2 turn in counter clockwise direction) for the benefit of forming a magnetic tunnel effect element from the arrangement of the bias magnetic field coil (Col. 11, Lines 40-59).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide the first windings of the first coil are executed in the direction contrary to the second windings of the second coil for the benefit of forming a magnetic tunnel effect element from the arrangement of the bias magnetic field coil as taught by Suzuki in Col. 11, Lines 40-59.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable Sato (US 7573262), hereinafter ‘Sato’ applied to claim 1 above, and further in view of Franke (US 8836062), hereinafter ‘Franke’.

Regarding Claim 7, Sato fails to explicitly disclose the first center point and the second center point are electrically connected to connectors via bond wires.  
Franke teaches a magnetic field sensor comprising a bonding process wherein a single winding or a plurality of windings are produced preferably by means of a bonding wire, whereby the ends, i.e., the first end and/or the second end of the winding, are each attached to metal surfaces and pins as a preference and benefit to provide each coil to supply external signals (Col. 1, Lines 56-64; Col. 2, Lines 14-21).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide the first center point and the second center point electrically connected to connectors via bond wires in the second embodiment for the benefit of providing and supplying each coil a connection to external signals as taught by Franke in Col. 1, Lines 56-64; Col. 2, Lines 14-21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868